                            Case 21-10636-JTD           Doc 3      Filed 03/29/21         Page 1 of 11




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


             In re:                                                    Chapter 11

             AEROCENTURY CORP.,                                        Case No. 21-10636 (___)

                                             Debtor.                   Tax ID: XX-XXXXXXX


             In re:                                                    Chapter 11

             JETFLEET HOLDING CORP.,                                   Case No. 21-10637 (___)

                                             Debtor.                   Tax ID: XX-XXXXXXX


             In re:                                                    Chapter 11

             JETFLEET MANAGEMENT CORP.,                                Case No. 21-10638 (___)

                                             Debtor.                   Tax ID: XX-XXXXXXX


                      DEBTORS’ MOTION FOR AN ORDER, PURSUANT TO BANKRUPTCY
                       RULE 1015 AND LOCAL RULE 1015-1, AUTHORIZING THE JOINT
                         ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                      The above-captioned affiliated debtors and debtors in possession (collectively, the

        “Debtors”) 1 hereby submit this motion (the “Motion”) for the entry of an order, substantially in

        the form attached hereto as Exhibit A (the “Proposed Order”), pursuant to Rule 1015 of the Federal

        Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of

        Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

        Delaware (the “Local Rules”), authorizing the joint administration of the Debtors’ chapter 11 cases

        and the consolidation thereof for procedural purposes only. In support of this Motion, the Debtors


        1
          The Debtors in these chapter 11 cases, along with the last four digits of their federal employer identification
        number, are: AeroCentury Corp. (3974); JetFleet Holding Corp. (5342); and JetFleet Management Corp. (0929).
        The Debtors’ mailing address is 1440 Chapin Avenue, Suite 310, Burlingame, CA 94010.
26891423.4
                         Case 21-10636-JTD             Doc 3        Filed 03/29/21      Page 2 of 11




        rely upon and incorporate by reference the Declaration of Harold M. Lyons in Support of Chapter

        11 Petitions and First-Day Applications (the “First Day Declaration”), 2 filed contemporaneously

        herewith. In further support of this Motion, the Debtors respectfully state as follows:

                                             JURISDICTION AND VENUE

                1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

        1334, and the Amended Standing Order of Reference from the United States District Court

        for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to

        28 U.S.C. § 157(b), and pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of

        a final order by the Court in connection with this Motion to the extent that it is later

        determined that the Court, absent consent of the parties, cannot enter final orders or judgments

        in connection herewith consistent with Article III of the United States Constitution. Venue is

        proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                2.       The statutory and legal predicates for the relief sought herein are Bankruptcy

        Rule 1015 and Local Rule 1015-1.

                                                      BACKGROUND

                3.       On the date hereof (the “Petition Date”), each of the Debtors commenced a

        voluntary case (collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of the United

        States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The Debtors are authorized to

        operate their businesses and manage their properties as debtors in possession pursuant to sections

        1107(a) and 1108 of the Bankruptcy Code. No official committees have been appointed in the

        Chapter 11 Cases, and no request has been made for the appointment of a trustee or examiner.




        2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
        Declaration.
26891423.4

                                                                2
                       Case 21-10636-JTD          Doc 3       Filed 03/29/21    Page 3 of 11




               4.      Additional information regarding the Debtors’ businesses, capital structure, and the

        circumstances leading to the filing of the Chapter 11 Cases is set forth in the First Day Declaration.

                                              RELIEF REQUESTED

               5.      By this Motion, the Debtors request that the Court enter the Proposed Order

        authorizing the joint administration of the Chapter 11 Cases and the consolidation thereof for

        procedural purposes only.

               6.      Many, if not virtually all, of the motions, applications, hearings, and orders that will

        arise in the Chapter 11 Cases will jointly affect all of the Debtors. For this reason, the interests of

        the Debtors, their creditors, and other parties in interest would be best served by the joint

        administration of the Chapter 11 Cases. In order to optimally and economically administer the

        Chapter 11 Cases, the Debtors submit that such cases should be jointly administered, for

        procedural purposes only, under the case number assigned to Debtor AeroCentury Corp.

               7.      The Debtors also request that the Clerk of the Court maintain one (1) file and one

        (1) docket for all of the Chapter 11 Cases, which file and docket shall be the file and docket for

        AeroCentury Corp. In addition, the Debtors propose that the caption of the Chapter 11 Cases be

        modified as follows:




26891423.4

                                                          3
                          Case 21-10636-JTD             Doc 3        Filed 03/29/21       Page 4 of 11




                                IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE
        ----------------------------------------------------------x
                                                                  :
        In re                                                     :
                                                                  : Chapter 11
        AEROCENTURY CORP., et al.,                                :
                                                                  : Case No. 21-10636 (__)
                                    1
                          Debtors.                                :
                                                                  : (Jointly Administered)
        ----------------------------------------------------------x
        1
          The Debtors in these chapter 11 cases, along with the last four digits of their federal employer identification
        number, are: AeroCentury Corp. (3974); JetFleet Holding Corp. (5342); and JetFleet Management Corp. (0929).
        The Debtors’ mailing address is 1440 Chapin Avenue, Suite 310, Burlingame, CA 94010.

                 8.       The Debtors also seek the Court’s direction that a notation, substantially similar to

        the following proposed docket entry, be entered on the docket of each of the Chapter 11 Cases,

        other than the case of AeroCentury Corp., to reflect the joint administration of the Chapter 11

        Cases:

                          An order has been entered in this case directing the consolidation
                          and joint administration for procedural purposes only of the chapter
                          11 cases of AeroCentury Corp., JetFleet Holding Corp., and JetFleet
                          Management Corp. Case No. 21-10636 (___) should be consulted
                          for all matters affecting these cases.

                                                    BASIS FOR RELIEF

                 9.       Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending in the

        same court by or against a debtor and an affiliate, “the court may order a joint administration of

        the estates.”     Fed. R. Bankr. P. 1015(b).            Local Rule 1015-1 similarly provides for joint

        administration of chapter 11 cases when the facts demonstrate that joint administration “is

        warranted and will ease the administrative burden for the Court and the parties.” Del. Bankr. L.R.

        1015-1. In the Chapter 11 Cases, all of the Debtors are “affiliates,” as that term is defined in

        section 101(2) of the Bankruptcy Code. Accordingly, the joint administration of the Debtors’



26891423.4

                                                                 4
                        Case 21-10636-JTD          Doc 3       Filed 03/29/21   Page 5 of 11




        respective estates is warranted and will ease the administrative burden on the Court and all parties

        in interest in the Chapter 11 Cases.

                10.     Joint administration will also permit the Clerk of the Court to utilize a single docket

        for all of the Chapter 11 Cases and to combine notices to creditors and other parties in interest in

        the Debtors’ respective cases. Because there will likely be numerous motions, applications, and

        other pleadings filed in the Chapter 11 Cases that will affect all of the Debtors, joint administration

        will permit counsel for all parties in interest to include all of the Debtors’ cases in a single caption

        for the numerous documents that are likely to be filed and served in the Chapter 11 Cases. Joint

        administration will also enable parties in interest in all of the Debtors’ cases to stay apprised of all

        the various matters before the Court.

                11.     Joint administration will not prejudice or adversely affect the rights of the Debtors’

        creditors because the relief sought herein is purely procedural and is not intended to affect

        substantive rights. Joint administration will also significantly reduce the volume of paper that

        otherwise would be filed with the Clerk of the Court, render the completion of various

        administrative tasks less costly, and provide for greater efficiencies. Moreover, the relief requested

        by this Motion will also simplify supervision of the administrative aspects of the Chapter 11 Cases

        by the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”).

                12.     For these reasons, the Debtors submit that the relief requested herein is in the best

        interests of the Debtors, their estates, and creditors and, therefore, should be granted.

                                                      NOTICE

                13.     The Debtors will provide notice of this motion to: (i) the United States Trustee for

        the District of Delaware; (ii) the holders of the five (5) largest unsecured claims against the

        Debtors; (iii) counsel to the prepetition lender; (iv) the United States Attorney’s Office for the

        District of Delaware; (v) the Internal Revenue Service; (vi) the United States Securities and
26891423.4

                                                           5
                       Case 21-10636-JTD         Doc 3       Filed 03/29/21   Page 6 of 11




        Exchange Commission; and (vii) any party that requests service pursuant to Bankruptcy Rule

        2002. Notice of this motion and any order entered hereon will be served in accordance with Local

        Rule 9013-1(m). In light of the nature of the relief requested herein, the Debtors respectfully

        submit that no other or further notice is required or necessary.



                                   [Remainder of page intentionally left blank]




26891423.4

                                                         6
                         Case 21-10636-JTD       Doc 3       Filed 03/29/21   Page 7 of 11




                                                 CONCLUSION

                  WHEREFORE, the Debtors respectfully request entry of the Proposed Order, granting the

        relief requested herein and such other and further relief as the Court may deem just and appropriate.

             Dated:   March 29, 2021
                      Wilmington, Delaware       /s/ Joseph M. Mulvihill
                                                 Joseph M. Barry (No. 4221)
                                                 Ryan M. Bartley (No. 4985)
                                                 Joseph M. Mulvihill (No. 6061)
                                                 S. Alexander Faris (No. 6278)
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 1000 N. King Street
                                                 Rodney Square
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 E-mails:       jbarry@ycst.com
                                                                rbartley@ycst.com
                                                                jmulvihill@ycst.com
                                                                afaris@ycst.com

                                                 -and-

                                                 Lorenzo Marinuzzi (pro hac vice admission pending)
                                                 Erica J. Richards (pro hac vice admission pending)
                                                 MORRISON & FOERSTER LLP
                                                 250 West 55th Street
                                                 New York, NY 10019-9601
                                                 Telephone: (212) 468-8000
                                                 Facsimile: (212) 468-7900
                                                 E-mails:       lmarinuzzi@mofo.com
                                                                erichards@mofo.com

                                                 Proposed Counsel to the Debtors and Debtors in
                                                 Possession




26891423.4

                                                         7
             Case 21-10636-JTD   Doc 3   Filed 03/29/21   Page 8 of 11




                                  EXHIBIT A

                                 Proposed Order




26891423.4
                             Case 21-10636-JTD            Doc 3      Filed 03/29/21        Page 9 of 11




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             AEROCENTURY CORP.,                                          Case No. 21-10636 (___)

                                               Debtor.                   Tax ID: XX-XXXXXXX


             In re:                                                      Chapter 11

             JETFLEET HOLDING CORP.,                                     Case No. 21-10637 (___)

                                               Debtor.                   Tax ID: XX-XXXXXXX


             In re:                                                      Chapter 11

             JETFLEET MANAGEMENT CORP.,                                  Case No. 21-10638 (___)

                                               Debtor.                   Tax ID: XX-XXXXXXX

                                                                         Re: Docket No. ___

                            ORDER, PURSUANT TO BANKRUPTCY RULE 1015 AND
                               LOCAL RULE 1015-1, AUTHORIZING THE JOINT
                           ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                      Upon consideration of the motion (the “Motion”) 1 of the above-captioned debtors and

        debtors in possession (collectively, the “Debtors”) for the entry of an order authorizing the joint

        administration of the Chapter 11 Cases and the consolidation thereof for procedural purposes only;

        and upon consideration of the Motion and all pleadings related thereto, including the First Day

        Declaration; and this Court having found that it has jurisdiction to consider the Motion in

        accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

        the United States District Court for the District of Delaware dated as of February 29, 2012; and


        1
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
26891423.4
                      Case 21-10636-JTD         Doc 3    Filed 03/29/21      Page 10 of 11




        this Court having found that due and sufficient notice of the Motion has been given under the

        particular circumstances and that no other or further notice of the Motion need be given; and this

        Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

        having found that venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408

        and 1409; and this Court having found and determined that the relief requested in the Motion and

        provided herein is in the best interest of the Debtors, their estates, and creditors; and after due

        deliberation and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED as set forth herein.

               2.      The Chapter 11 Cases shall be consolidated for procedural purposes only and shall

        be jointly administered in accordance with the provisions of Bankruptcy Rule 1015 and Local Rule

        1015-1.

               3.      The Clerk of this Court shall maintain one file and one docket for all of the Chapter

        11 Cases, which file and docket shall be the file and docket for the chapter 11 case of Debtor

        AeroCentury Corp., Case No. 21-10636 (___).

               4.      All pleadings filed in the Chapter 11 Cases shall bear a consolidated caption in the

        following form:




26891423.4
                                                         2
                         Case 21-10636-JTD               Doc 3      Filed 03/29/21         Page 11 of 11




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

        ----------------------------------------------------------x
                                                                  :
        In re                                                     :
                                                                  :    Chapter 11
        AEROCENTURY CORP., et al.,                                :
                                                                  :    Case No. 21-10636 (__)
                          Debtors.1                               :
                                                                  :    (Jointly Administered)
        ----------------------------------------------------------x
        1
          The Debtors in these chapter 11 cases, along with the last four digits of their federal employer identification number,
        are: AeroCentury Corp. (3974); JetFleet Holding Corp. (5342); and JetFleet Management Corp. (0929). The Debtors’
        mailing address is 1440 Chapin Avenue, Suite 310, Burlingame, CA 94010.

                 5.       The foregoing caption shall satisfy the requirements of section 342(c)(1) of the

        Bankruptcy Code.

                 6.       All original pleadings shall be captioned as indicated in paragraph 4 and the Clerk

        of this Court shall make docket entries in the docket of each of the Chapter 11 Cases, other than

        the chapter 11 case of AeroCentury Corp., substantially as follows:

                          An order has been entered in this case directing the consolidation
                          and joint administration for procedural purposes only of the chapter
                          11 cases of AeroCentury Corp., JetFleet Holding Corp., and JetFleet
                          Management Corp. Case No. 21-10636 (___) should be consulted
                          for all matters affecting these cases.

                 7.       Nothing in the Motion or this Order is intended or shall be deemed or otherwise

        construed as directing or otherwise effecting a substantive consolidation of the Debtors’ estates.

                 8.       This Court shall retain jurisdiction with respect to all matters arising from or related

        to the implementation or interpretation of this Order.




26891423.4
                                                                   3
